HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation CERTIFIED PUBLIC ACCOUNTANTS Registered with the Public Company Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Stockholders nCoat, Inc. As an independent registered public accounting firm, we hereby consent to the use of our report dated May 17, 2007 with respect to the December 31, 2006 and 2005 financial statements of nCoat, Inc. in the Registration Statement on Form SB-2 for the registration of shares. We also consent to the use of our name and the reference to us in the Experts section of the Registration Statement. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah July 12, 2007
